UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                           X


UNITED STATES OF AMERICA,
                                                                           APPLICATION AND ORDER
           - against -                                                     OF EXCLUDABLE DEIAv

LEE D'AVANZO,                                                              Docket no. 20-CR-59


                            Defendant.
                                        ■X



         The United States of America and the defendant Lee D'Avanzo hereby jointly request thjat the time period
from February 18, 2020 to March 3, 2020 be excluded in computing the time within which
         □        an information or indictment must be filed, or                     (XW)
         lEI      trial of the charges against the defendant must commence.          (XC)

The parties seek the foregoing exclusion of time in order because
          13       they are engaged in plea negotiations, which they believe are likely to result in a disposition of this
case without trial, and they require an exclusion of time in order to focus efforts on plea negotiati 3ns without the risk
that they would not, despite their diligence, have reasonable time for effective preparation for tri
         □        they need additional time to investigate and prepare for trial due to the complex it of the case.
         □        other

        The defendant states that he has been fully advised by counsel of his rights guaranteed under the Sixth
Amendment to the Constitution; the Speedy Trial Act of 1974, 18 U.S.C. §§ 3161-74; the plan ai rules of this
Court adopted pursuant to that Act; and Rule 50(b) of the Federal Rules of Criminal Procedure, The defendant
understands that he has a right to be tried before a jury within a specified time not counting pericdjs excluded.



.fe^'Avanzo          /                                              dvon Lash, for U.S. Attorney, E.lb.N.Y,


James Frbccaro, €:ounselfor Defendant

                  The joint application of the United States of America and the defendant, having been heard at a
proceeding on the date below, the time period from February 18, 2020 to March 3, 2020 is hereb}| excluded in
computing the time within which □ an information or indictment must be filed or trial must
Court finds that this exclusion of time serves the ends of justice and outweighs the interests of the public and the
defendant in a speedy trial for the reasons discussed on the record and because

         13        given the reasonable likelihood that ongoing plea negotiations will result in a sposition of this
case without trial, the exclusion of time will allow all counsel to focus their efforts on plea negcjtilations without the
risk that they would be denied the reasonable time necessary for effective preparation for trial, ta]Lfcing into account
the exercise of due diligence.

         □         they need additional time to investigate and prepare for trial due to the compL xity of the case.
         □         other:


SO ORDERED.
                                                                  s/ Vera M. Scanlon
Dated:    Brooklyn, New York
          February 18,202<                                        THE honorable VERA M. SCANLON
                                                                  United States Magistrate Judge
